Citation Nr: 0639025	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, status post anterior cervical 
fusion, C3-C5, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1987.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, and was remanded in September 2005.  


FINDINGS OF FACT

1.  As of May 2006, the veteran's cervical spine disability 
is manifested by range of motion findings of flexion 15 
degrees or higher; extension 10 degrees or higher; right and 
left lateral flexion 10 degrees or higher; and right and left 
rotation 20 degrees or higher.  The cervical spine is not 
unfavorably ankylosed.        

2.  Clinical evidence dated during the relevant time period 
does not document severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief, or 
"incapacitating episodes" consistent with governing 
regulations.

3.  Neither neurological deficit, nor other functional 
impairment, specifically associated with the service-
connected disability, is demonstrated based on objective, 
clinical evidence during the relevant time period.    


CONCLUSION OF LAW

The criteria for an increased rating for degenerative joint 
disease of the cervical spine, status post anterior cervical 
fusion, C3-C5, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006), 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5287, 5293 (2001), 5293 (2003), 
5003, 5010, 5235-5243 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Service connection has long been in effect for cervical spine 
disability.  See March 1987 rating decision.  The RO has 
considered rating revisions since then, and this appeal 
arises from the May 2002 rating decision which increased the 
rating from 20 to 30 percent, effective February 1, 2001, 
pursuant to a May 2001 claim seeking an increase.  Thus, is 
appeal is akin to that in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), and the key issue before the Board is the current 
extent of the disability.  

Nonetheless, after the RO issued the May 2002 rating 
decision, VA revised its spine disability rating criteria.  
Thus, the Board should first decide whether application of 
the revised criteria would result in impermissible 
retroactivity, and ensure that such application does not 
extinguish any rights or benefits the claimant had before the 
revision.  VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25,179 (2004).  If the revised criteria are more favorable, 
then implementation thereof cannot be earlier than the 
effective date of revision, as a matter of law.  38 U.S.C.A. 
§ 5110(g) (West 2002).  If the old criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.  Thus, 
notwithstanding Francisco, the Board evaluates the claim in 
consideration of the revised criteria, and also whether 
"staged" ratings (Fenderson v. West, 12 Vet. App. 119, 126 
(1999)) are warranted from May 2001, forward, in light of the 
revised criteria, noting that it may apply those most 
favorable up to the date of revision.  But, in light of 
Francisco, the focus of the Board's discussion in terms of 
evidence is that dated around mid-2001 forward.  

Of the spine disability rating criteria in 38 C.F.R. § 4.71a 
(2001), Diagnostic Codes 5287 (ankylosis, cervical spine) and 
5293 (intervertebral disc syndrome) may be the basis, or 
bases, for a higher rating here.  The May 2002 rating 
decision evaluated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5287 (2001).  Diagnostic Code 5010 
evaluates traumatic arthritis shown on X-ray, as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  The RO also 
discussed limitation of motion, consistent with Diagnostic 
Code 5290, but the highest rating permissible thereunder is 
30 percent ("severe" limitation of motion), already is in 
effect.  

The next higher rating of 40 percent may be assigned under 
old criteria with evidence of unfavorably ankylosed cervical 
spine (5287), or severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief (5293).

The regulation effective September 23, 2002 (67 Fed. Reg. 
54,345-54,349 (2002)), which revised Diagnostic Code 5293 
(see 38 C.F.R. § 4.71a (2003), provided that a 40 percent 
rating could be assigned with evidence of incapacitating 
episodes due to intervetebral disc syndrome, having a total 
duration of minimum 4 weeks, but less than 6 weeks, during 
the past 12 months, or, by combining under 38 C.F.R. § 4.25 
separate evaluations of chronic orthopedic and neurologic 
manifestations for all other disabilities, whichever method 
results in a higher rating.  An "incapacitating episode" is 
defined, in Note (1) to Diagnostic Code 5293, as a "period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."  

Current rating criteria, effective September 26, 2003 (68 
Fed. Reg. 51,454-51,458 (2003)), are found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Other than in a 
case where intervertebral disc syndrome is involved, in which 
case clinical evidence of whether or not the veteran has 
incapacitating episodes as a result of service-connected 
disability would be the key determinative factor (see current 
Diagnostic Code 5243), the new criteria, in essence, evaluate 
spinal disability based on limitation of motion as measured 
in degrees in relation to normal range of motion for the 
spinal area affected (cervical, thoracolumbar), and as well, 
require evaluation based on neurological deficit (to include 
bowel and bladder impairment) associated with the spinal 
disability.  The next higher rating of 40 percent requires 
evidence of unfavorable ankylosis of the entire cervical 
spine.  

In the October 2001 report, the veteran's cervical spine is 
described as ankylosed, although not as "unfavorably" 
ankylosed (required for a 40 percent rating under old 
Diagnostic Code 5287), based on X-ray evidence, much less 
ankylosed "entirely," as is required under current 
criteria.  Also, given the various range of motion 
measurements addressed separately below, albeit not to full, 
normal ranges, the evidence does not support a conclusion as 
to "unfavorable ankylosis" as required.  Therefore, a 
higher rating is not permissible under old Diagnostic Code 
5287, or current criteria based on ankylosis.  Again, the 
Board acknowledges private clinical evidence dated a few 
years ago reflecting ankylosis, but the 30 percent rating 
already in effect does account for favorable ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

The Board also acknowledges that the veteran reports 
persistent pain, weakness, fatigue, lack of endurance, and 
stiffness in his neck, and radiculitis, radiculopathy, and 
intermittent muscle spasms have been noted (see, e.g., Dr. 
Purswani's records).  Its February 2005 remand order to 
schedule orthopedic and neurological examinations was 
designed to address the veteran's complaints of radicular 
symptoms.  However, the clinical records dated from mid-2001 
forward do not document a doctor's instructions to remain in 
bed or otherwise confined due to incapacitating episodes 
specifically.  In this connection, the Board recognizes that 
the veteran has had pain management intervention, primarily 
in the form of steroid and botulinum toxin injections, as 
reflected in multiple records dated in 2002-04 (Dr. 
Purswani).  Also, as reflected in the May 2006 VA examination 
report, the veteran reported having missed about 45 days of 
work (he is a security officer), but the missed days were 
mostly "call in sick episodes," not due to doctor-ordered 
confinement.  That report also documents the veteran's 
reports of flare-ups from having "overdone it the day 
before," but, as with missed work days, they have not been 
deemed "incapacitating episodes."  Therefore, a higher 
rating also is not permissible under Diagnostic Code 5293 as 
revised effective September 23, 2002, or current rating 
criteria to the extent they permit rating based on 
incapacitating episodes.  Further, as for old Diagnostic Code 
5293 (2001), based on the foregoing, and discussion below, 
the Board is not inclined to conclude that the evidence from 
mid-2001 forward supports a conclusion that the veteran has 
"severe" intervertebral disc syndrome with recurring 
attacks, with intermittent relief.

Nor is a higher rating supported based on clinical evidence 
of neurological deficit.  The October 2001 examination report 
provides that the veteran has normal motor and sensory 
functioning, and reflexes are normal.  No bowel or bladder 
impairment associated with the cervical spine disability is 
documented.  See Dr. Purwani's March 2002 record.  The 
January 2003 VA electrodiagnostic studies reflect normal left 
upper extremity nerve conduction studies, normal needle EMG 
examination of the left upper extremity muscles, including 
paraspinals, although some increase in insertional activity 
on the right trapezius muscle examination was noted.  The 
clinical impression of the test results was that there is no 
electrodiagnostic evidence of active cervical radiculopathy.  
The May 2006 VA examination report reflects denial of bowel 
or bladder problems; the examiner does not note specific 
neurological impairment deemed associated with the cervical 
spine disability.  Also, the April 2006 VA neurological 
examination report indicates that the veteran reports 
radicular symptoms of numbness down the arms, although, 
objectively, the neurological examination is described as 
"intact," except for some subjective numbness in the left 
proximal thumb region.  Therefore, neither Diagnostic Code 
5293, as revised effective September 23, 2002, nor current 
Diagnostic Code 5243 (2006) be the basis for a higher rating 
based on neurological deficit.      

As for range of motion, old criteria provided for a maximum 
30 percent rating based strictly on "severe" limitation of 
motion (what objective findings would be deemed "severe" 
was not specified); that rating is in effect.  Current 
criteria, however, do provide specific range-of-motion 
measurements commensurate to extent of limited motion.  As 
shown in 38 C.F.R. § 4.71a (2006), Plate V diagrams, normal 
range of motion of the cervical spine are: forward 
flexion/backward extension from 0-45 degrees; right/left 
lateral flexion from 0-45 degrees; and right/left rotation 
from 0-80 degrees.  See also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006), Note (2).  

As of October 2001, the veteran had flexion to 40 degrees, 
extension to 10 degrees, left and right lateral flexion to 10 
degrees, and left and right rotation to 40 degrees.  On 
December 2002 VA examination, he had flexion to 15 degrees; 
extension to 35 degrees; lateral flexion to 10 degrees (left) 
and 15 degrees (right); and rotation to 20 degrees (left) and 
25 degrees (right).  On May 2006 VA examination, he had 
flexion to 40 degrees with pain between 20-40 degrees; 
extension to 40 degrees with pain from 30-40 degrees; lateral 
flexion, left and right, to 20 degrees, with pain from 10-20 
degrees; and rotation to 60 degrees, left and right, with 
pain from 40-60 degrees.  The Board recognizes that these 
measurements do reflect decreased range of cervical spine 
motion, although range of motion appears to have improved as 
of May 2006.  However, current criteria require evidence of 
unfavorable ankylosis of the entire cervical spine to warrant 
a 40 percent rating.  That is not shown here.  

Further, as the service-connected disability is degenerative 
joint disease, Diagnostic Codes 5003, 5010, and current 5242 
(degenerative arthritis) are material to the claim.  
Arthritis essentially based on limitation of motion caused 
thereby, and the regulations provide for additional rating 
based on arthritis where arthritis is documented, but is not 
compensable under another Code specific to limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Here, limitation of motion has been considered under other 
Codes, and, consistent with Fenderson, the Board has 
considered the various range of range-of-motion motion 
findings obtained since May 2001.  The veteran has been 
awarded a compensable rating based on findings that include 
limitation of motion.  Thus, a separate or additional rating 
under arthritis rating codes is not warranted.         

Finally, with lack of objective evidence supporting a higher 
evaluation based on limitation of motion, or on neurological 
deficit due to cervical spine disability, or other clinical 
evidence of functional loss, the Board does not find basis 
for a more favorable evaluation under other law and 
regulations.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 
10 Vet. App. 80 (1997) (functional loss due to pain must be 
supported by pathology and visible behavior).  In October 
2001, posture and gait were normal, and the veteran had no 
functional limitation standing or walking, but range of 
motion was limited by pain and stiffness.  Nonetheless, the 
examiner explicitly said that the "effect of the condition 
on the veteran's usual occupation and daily activity are 
minimal."  That statement is important in terms of the 
limited or marginal impact the spinal disability has on 
functioning, as he said that even though the examination was 
not limited to the cervical spine disability, and included 
evaluation of service-connected knee disability, 
herniorrhaphies, and finger fracture residuals.  

Also, on examination in December 2002 and January 2003, 
subjective radicular symptoms were noted, but objective 
electrodiagnostic evidence of active radiculopathy was not 
demonstrated.  Further, in May 2006, a VA clinician noted 
that mobility and activities of daily living, including 
occupation, are "not impacted significantly" or are 
"impacted minimally" by neck problems, although the veteran 
does have some difficulty moving his head in the course of 
driving or being in a stationary position for a prolonged 
period.  The examiner further said that a "completely 
satisfying" "reconciliation" of the discrepancy between 
complaints of ongoing numbness and weakness in the 
extremities and what appear to be largely negative clinical 
findings on sensory, motor, and neurological examination 
cannot be made, but posited that other co-morbid factors, 
like the veteran's age, weight, deconditioning, and heredity, 
could play a role.  He reported that he does not find 
sufficient objective basis to conclude that functioning is 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, including repetitive 
range of motion examination, with and without resistance.  He 
opined that the veteran's cervical spine disability has 
stabilized, if not improved "somewhat."           

Thus, the Board concludes that the preponderance of the 
evidence is against a higher, or additional, rating, and 
there is no reasonable doubt to be resolved.  38 C.F.R. § 4.3 
(2006). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA did not provide the veteran notice consistent with the 
above requirements before issuing the May 2002 rating 
decision.  That failure, however, was cured during the appeal 
period, and the Board concludes there was no prejudice due to 
the timing or the notice, or provision of notice in multiple 
pieces of correspondence.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

In October 2005, VA advised the veteran that compensation at 
a higher rating requires evidence of worsened disability, and 
that, if he informs VA about any sources of existing evidence 
pertinent to the claim, then VA would assist him in obtaining 
such evidence.  He was told that, notwithstanding the duty to 
assist, he ultimately is responsible for substantiating his 
claim, and that he is entitled to submit any pertinent 
evidence he has ("fourth element" notice).  The Statement 
of the Case (SOC) and August 2006 Supplemental SOC (SSOC) 
addressed the specific rating criteria applicable to his 
claim, placing the veteran and his representative on notice 
as to what the clinical evidence must show to warrant higher 
evaluation.  The discussion therein, and as well, in the May 
2002 rating decision, explained what evidence the RO 
considered and why a rating higher than 30 percent is not 
warranted.  Further, the SOC and August 2006 SSOC cited 
38 C.F.R. § 3.159, from which the "fourth element" is 
derived.  The remand order notified the veteran of the 
importance of clinical evidence on neurological and 
orthopedic manifestations as it directed VA examination to 
obtain current clinical findings.  Moreover, during the 
February 2005 Board hearing, the undersigned questioned the 
veteran and his representative concerning sources of recent 
clinical treatment for cervical spine problems, which 
provided them additional notice that contemporaneous medical 
evidence specific to the cervical spinal disability is 
important in this case.  

Further, while VA did not provide the veteran notice of what 
general considerations are relevant to evaluating the degree 
of disability consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA did provide notice of specific rating 
criteria that are applicable to the instant claim, and gave 
the veteran ample opportunity to identify sources of missing 
clinical evidence concerning his cervical spine disability 
(which he did, and the Board's remand order included 
instructions to obtain the missing records from Dr. Purswami 
and Brooke Army medical facility, which were complied with).  
No other doctors or care providers were identified at the 
hearing, or even as recently as in September 2006, when the 
veteran's representative submitted a VA Form 646-equivalent.  
That was after the issuance of the last SSOC discussing the 
last VA clinical findings, which were the most recent medical 
evidence added to the record.  No argument was made as to a 
specific notice defect; nor did the veteran or his 
representative state that new, additional evidence exists, 
but that the veteran needs more time to submit it, or VA 
assistance to secure it.  Where the veteran has clearly 
identified those who treated him for the disability at issue 
during the appeal period and records from those care 
providers have been obtained, the Board fails to find 
prejudice occurred because he was not told about what general 
considerations affect a "degree of disability" evaluation.  
Moreover, the lack of notice as to criteria governing 
effective dates, also consistent with Dingess, is not 
prejudicial as effective date assignment becomes an issue 
where a decision to assign a higher rating is made, and that 
is not the case here.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, 
military medical facility records, the veteran's written 
statements, hearing testimony, and claims adjudication 
history.  Again, despite appropriate notice during appeal, no 
additional sources of pertinent evidence have been 
identified.  Based on the foregoing, the Board concludes that 
VA's duty to assist was met, and it is not precluded from 
adjudicating this claim on its merits.





	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for degenerative joint disease of the 
cervical spine, status post anterior cervical fusion, C3-C5, 
is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


